DETAILED ACTION
This Office action is in response to an after-final amendment submitted on February 12, 2021.
Claims 1, 4, 6-11, 14, 30, 33-34, and 39-42 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed February 12, 2021, with respect to rejection of claims 35-38 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 35-38 under 35 U.S.C. § 112(a) has been withdrawn. 

Applicant’s arguments, see pg. 8, filed February 12, 2021, with respect to prior art rejection of claims 1, 4, 6-7, 10-11, 14, 30, and 34 have been fully considered and are persuasive.  The prior art rejection of claims 1, 4, 6-7, 10-11, 14, 30, and 34 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 6-11, 14, 30, 33-34, and 39-42 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for managing transmission of a Cell-specific Reference Signal, CRS, comprising a plurality of reference symbols in a wireless communication system operating at least one cell or sector, wherein said method comprises: 
identifying a user equipment, UE, for which a beamformed transmission of data is scheduled during a transmission time interval, 
selecting a subset of the plurality of reference symbols of the CRS of the least one cell or sector for beamforming, and 
controlling transmission of the subset of the plurality of reference symbols of the CRS to enable beamforming for targeting the identified UE, 
wherein the selected subset includes reference symbols within the available frequency spectrum of the CRS except for a number of Physical Resource Blocks, PRBs, located in the middle of the frequency spectrum.
Gao et al. (US 2019/0281607 A1, “Gao”) discloses a base station selecting a first terminal from the to-be-scheduled terminals (see step 303 in FIG. 3 and ¶ 48), where the base station selects a CRS composite beam for a particular TTI (i.e., beamformed transmission, see ¶ 56) and a CRS narrow beam (i.e., a portion of the resources used for CRS is used for transmitting the CRS narrow beam, see FIG. 4). Gao also discloses the base station transmitting the CRS composite beam to the first terminal (see step 303 in FIG. 3 and ¶¶ 46, 48, 56). 
Yoo et al. (US 2018/0069750 A1, “Yoo”) discloses combining CRS across two symbols or using one symbol CRS (i.e., a subset of reference symbols, see ¶ 71) and a base station 
However, the prior arts of record do not disclose, alone or in combination, selecting a subset of the plurality of reference symbols of the CRS of the least one cell or sector for beamforming, and controlling transmission of the subset of the plurality of reference symbols of the CRS to enable beamforming for targeting the identified UE, wherein the selected subset includes reference symbols within the available frequency spectrum of the CRS except for a number of Physical Resource Blocks, PRBs, located in the middle of the frequency spectrum.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 4, 6-10, and 33-34 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 14, 30, and 41-42, please see above explanation for reasons for allowance.
Regarding claim 11, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for managing transmission of a Cell-specific Reference Signal, CRS, comprising a plurality of reference symbols in a wireless communication system operating at least one cell or sector, wherein said method comprises: 
identifying a user equipment, UE, for which a beamformed transmission of data is scheduled during a transmission time interval, 

controlling transmission of the subset of the plurality of reference symbols of the CRS to enable beamforming for targeting the identified UE, and 
reducing the transmit power of the beamformed part of the subset of the plurality of reference symbols of the CRS, 
wherein the transmit power is reduced when performing beamformed transmission of at least part of the CRS such that the reference signal received power as measured by the UE is on the same level regardless of beamformed transmission of CRS or non-beamformed transmission of CRS.
Gao et al. (US 2019/0281607 A1, “Gao”) discloses a base station selecting a first terminal from the to-be-scheduled terminals (see step 303 in FIG. 3 and ¶ 48), where the base station selects a CRS composite beam for a particular TTI (i.e., beamformed transmission, see ¶ 56) and a CRS narrow beam (i.e., a portion of the resources used for CRS is used for transmitting the CRS narrow beam, see FIG. 4). Gao also discloses the base station transmitting the CRS composite beam to the first terminal (see step 303 in FIG. 3 and ¶¶ 46, 48, 56). Finally, Gao discloses using a smaller power ratio, which indicates a smaller beam gain of the composite beam (see ¶ 60) in contrast to using a larger power ratio indicating a larger beam gain of the composite beam (i.e., using a smaller power ratio reduces the transmit power when compared with using a larger power ratio, see ¶ 60). 
Yoo et al. (US 2018/0069750 A1, “Yoo”) discloses combining CRS across two symbols or using one symbol CRS (i.e., a subset of reference symbols, see ¶ 71) and a base station 
However, the prior arts of record do not disclose, alone or in combination, reducing the transmit power of the beamformed part of the subset of the plurality of reference symbols of the CRS, wherein the transmit power is reduced when performing beamformed transmission of at least part of the CRS such that the reference signal received power as measured by the UE is on the same level regardless of beamformed transmission of CRS or non-beamformed transmission of CRS.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 39-40 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474